THE MERGER FUND THE MERGER FUND VL JOINT CODE OF ETHICS 1.Statement of General Principles This Code of Ethics expresses the policy and procedures of The Merger Fund and The Merger Fund VL (the “Funds”), and is enforced to ensure that no one is taking advantage of his or her position, or even giving the appearance of placing his or her own interests above those of the Funds.Investment company personnel at all levels must act as fiduciaries, and as such must place the interests of the shareholders of the Funds before their own.Thus, we ask that when contemplating any personal transaction you ask yourself what you would expect or demand if you were a shareholder of the Funds. Rule 17j-1 under the Investment Company Act of 1940 (the “Act”) makes it unlawful for certain persons, in connection with the purchase or sale of securities, to, among other things, engage in any act, practice or course of business which operates or would operate as a fraud or deceit upon a registered investment company.In compliance with Rule 17j-1, this Code contains provisions that are believed to be reasonably necessary to eliminate the possibility of any such conduct.We ask that all personnel follow not only the letter of this Code but also abide by the spirit of this Code and the principles articulated herein. 2.Definitions “Access Person” of the Funds shall mean any Advisory Person of the Funds or the
